Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of prior U.S. Patent No. 10,616,628. This is a statutory double patenting rejection.

Instant Application 17,537,228
Patent 10,616,628

Claim 1:

A method of providing zero sign-on (ZSO) authentication comprising: 
determining an access request from a first device requesting access to a service associated with a service provider, the access request being transmitted using signaling through an access point; determining a location for the access point as a function of information included within the access request; determining a level of trust for a second device determined to be at the location; and enabling the first device ZSO authentication sufficient to access the service if the level of trust is sufficient and denying the first device or operating system ZSO authentication if the level of trust is insufficient.

Claim 1:

A method of providing zero sign-on (ZSO) authentication comprising: 
determining an access request from a first device requesting access to a service associated with a service provider, the access request being transmitted using signaling through an access point; determining a location for the access point as a function of information included within the access request; determining a level of trust for a second device determined to be at the location; and enabling the first device ZSO authentication sufficient to access the service if the level of trust is sufficient and denying the first device or operating system ZSO authentication if the level of trust is insufficient.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of patent 11,190,824; claims 1-20 of patent 10,116,980; claims 1-19 of patent 9,602,425 and claims 1-15 of patent 8,793,769  Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patents anticipate the claims of instant application (see Independent Claims Comparison Table below).

Instant Application 17,537,228
Patent 11,190,824

Claim 1:

A method of providing zero sign-on (ZSO) authentication comprising: 
determining an access request from a first device requesting access to a service associated with a service provider, the access request being transmitted using signaling through an access point; determining a location for the access point as a function of information included within the access request; determining a level of trust for a second device determined to be at the location; and enabling the first device ZSO authentication sufficient to access the service if the level of trust is sufficient and denying the first device or operating system ZSO authentication if the level of trust is insufficient.

Claim 1:

A method of providing zero sign-on authentication comprising: 
receiving, from a gateway associated with a client device, an access request requesting access to a service associated with a service provider; identifying an identifying characteristic of the gateway using the access request; using the identifying characteristic, determining a level of trust for the gateway; and when the level of trust satisfies a threshold level of trust: in response to the access request, allowing the client device to access the service; and in response to additional access requests, allowing at least one of the client device or additional client devices to access the service when the additional access requests include the identifying characteristic of the gateway.



Instant Application 17,537,228
Patent 10,116,980

Claim 1:

A method of providing zero sign-on (ZSO) authentication comprising: 
determining an access request from a first device requesting access to a service associated with a service provider, the access request being transmitted using signaling through an access point; determining a location for the access point as a function of information included within the access request; determining a level of trust for a second device determined to be at the location; and enabling the first device ZSO authentication sufficient to access the service if the level of trust is sufficient and denying the first device or operating system ZSO authentication if the level of trust is insufficient.

Claim 1:

A method of providing zero sign-on (ZSO) authentication comprising: 
determining a media access request from a first device requesting access to a media service associated with a service provider, the media access request being transmitted using signaling through a gateway; determining a location for the gateway as a function of information included within the media access request; determining a level of trust for a second device determined to be at the location; and enabling the first device or operating system ZSO authentication sufficient to access the media service if the level of trust is sufficient and denying the first device or operating system ZSO authentication if the level of trust is insufficient.



Instant Application 17,537,228
Patent 9,602,425

Claim 1:

A method of providing zero sign-on (ZSO) authentication comprising: 
determining an access request from a first device requesting access to a service associated with a service provider, the access request being transmitted using signaling through an access point; determining a location for the access point as a function of information included within the access request; determining a level of trust for a second device determined to be at the location; and enabling the first device ZSO authentication sufficient to access the service if the level of trust is sufficient and denying the first device or operating system ZSO authentication if the level of trust is insufficient.

Claim 1:

A method of providing zero sign-on (ZSO) authentication comprising: 
determining a media access request from a first device requesting access to a media service associated with a service provider, the media access request being generated as a result of a user interacting with a webpage displayed on the device using signaling transmitted through a gateway; determining a location for the gateway as a function of information included within the media access request; determining a level of trust for a second device determined to be at the location; and enabling the first device ZSO authentication sufficient to access the media service if the level of trust is sufficient and denying the first device ZSO authentication if the level of trust is insufficient.



Instant Application 17,537,228
Patent 8,793,769

Claim 1:

A method of providing zero sign-on (ZSO) authentication comprising: 
determining an access request from a first device requesting access to a service associated with a service provider, the access request being transmitted using signaling through an access point; determining a location for the access point as a function of information included within the access request; determining a level of trust for a second device determined to be at the location; and enabling the first device ZSO authentication sufficient to access the service if the level of trust is sufficient and denying the first device or operating system ZSO authentication if the level of trust is insufficient.

Claim 1:

A method of providing zero sign-on authentication comprising: identifying a gateway through which a first user device issues a media access request for media services, the media access request being generated through user interaction with a webpage connected to through signaling carried via the gateway; establishing a gateway level of trust for the gateway following issuance of the media access request, the gateway level of trust being determined based on gateway identification information electronically collected from the gateway, at least part of the gateway identification information being unique to the gateway; after establishing the gateway level of trust, authenticating the first user device to access the media service depending on the gateway level of trust, including automatically limiting media services made accessible to the first user device through the gateway to a certain portion of the media services depending on the gateway level of trust; establishing the gateway level of trust with a server in electronic communication with the gateway, the server determining the gateway level of trust based on a comparison of information collected from the gateway to data previously associated with the gateway; granting the first user device limited access to facilitate communications with the server via the gateway prior to determining the gateway level of trust, the limited access allowing the first user device to interact with the webpage; establishing the gateway level of trust to be one of a first, second, and third level of trust depending on whether the server supports Simple Network Management Protocol (SNMP) communications with the gateway, whether the server supports a privacy certificate exchange with the gateway, and whether a Media Access control (MAC) address of the gateway has the same domain name as a domain previously associated with the MAC address; authenticating the first user device to a first tier of the media service if the first user device is determined to have the first level of trust, authenticating the first user device to a second tier of the media service if the first user device is determined to have the second level of trust, and authenticating the first user device to a third tier of the media service if the first user device is determined to have the third level of trust; and authenticating a second user device to access the same certain portion of the media services through the gateway as function of the gateway level of trust regardless of an identity of the second user device and regardless of an identity of a user of the second user device.



Reasons for Allowance
Claims 1-20 are allowed if rewritten to include the similar subject matter but have to overcome the above statutory double patenting rejection above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Raftelis et al (us 2008/0022084) discloses a secure network is disclosed. The secure network includes a residential gateway to communicate with a remote network and a local network. At least one trusted local device is configured to send communications including data packets with authentication information to the residential gateway to request access to resources of the remote network. The residential gateway inhibits a request received from the local network to access resources on the remote network until the residential gateway uses authentication information to authenticate data packets associated with the request as originating from the at least one trusted local device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452